 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILE DIVISION

IN THE MATTER OF THE ORDER SETTING CONDITIONS
EXTRADITION OF OF RELEASE
ALEKSANDR ROTKO

Case No. 3:19-mc-27-J-39JRK

 

(1)

(2)

(3)

(4)

Interpreted by

IT IS ORDERED that the release of Mr. Rotko is subject to the following conditions:

Mr. Rotko shall not commit any offense in violation of federal, state or local law while
on release in this case and shall report any violations or convictions to
Pretrial Services Probation Office immediately.

Mr. Rotko shall report any contact with any law enforcement personnel, including but
not limited to, any arrest, questioning, or traffic stop to
V_ Pretrial Services Probation Office immediately.

Mr. Rotko shall remain at the address provided to__ VW the Court

____ Pretrial Services__—s Probation Office, and shall not change that address
without prior permission from the -_ ”_—sCourt Pretrial Services
___ Probation Office.

Mr. Rotko shall appear at all proceedings as required and shall surrender in the event
extradition is ordered. Mr. Rotko shall next appear before
“James QR. Kind , 300 North Hogan Street, Courtroom
5D_, Jacksonville, Florida, on _Jpri\ th, 2020 at_1o: 060 AM

upon notification of the Clerk of Court.

 
 

ADDITIONAL CONDITIONS OF RELEASE

In order to reasonably assure the appearance of Mr. Rotko and the safety of other
persons and the community, it is FURTHER ORDERED that the release of Mr. Rotko is
subject to the conditions set forth below:

(5) Financial Conditions:

JL Mr. Rotko shall execute a Secured Appearance Bond, co-signed by surety Russ

Walters, binding Mr. Rotko and the surety to pay the United States of America the
sum of $ 1 million, with a corporate surety bond in the amount of $1 million
deposited with the Registry of the Clerk of Court, on or before ,
in the event of a failure to appear as required or to surrender as directed in the
event extradition is ordered or for failure to obey any and all of the other
conditions of release imposed herein.

(6) CUSTODIANSHIP

Mr. Rotko is placed in the custody of
who agrees: (a) to supervise Mr. Rotko in accordance with all the conditions of release; (b)
to use every effort to assure the appearance of Mr. Rotko at all scheduled court proceedings;
and (c) to notify the Court immediately in the event Mr. Rotko violates any conditions of
release or disappears.

 

Signed
Date Custodian or Proxy

 

 

Address:

 

 

 

Telephone:

 

(7) Specific Conditions: Mr. Rotko shall:

VA A. Report on a regular basis to Pretrial Services Office as directed by the
Pretrial Services Officer.

B. Maintain or actively seek lawful employment.

C. Maintain or commence an educational or vocational program.

-2-

 
 

G.

Abide by the following restrictions on travel: Mr. Rotko’s travel is restricted

to the JacksonuiWde Olviscen Weddle Dabok of Flows.
Vv Mr. Rotko’s travel may be modified by the Pretrial Services Officer.

¥_ Mr. Rotko will be permitted to travel from he “Jucbrn~i Wa Divsica
to Wl\ium: , low. da for consultation with counsel erSZ]

anyscheduled-cour-appearaneesinthe2 wikt peice

pes mi SSicw Keown Reads ocak Saves

Avoid all contact, directly or indirectly, outside the presence of counsel with
the following persons:

 

 

Comply with the following curfew: Mr. Rotko must be in oY his __ her
residence between the hours of 3:06 PW and Gioe AW

oY Mr. Rotko’s curfew may be modified by the Pretrial Services Officer.

Comply with the following curfew: Mr. Rotko must be in the residence of
the third party custodian between the hours of

 

____ Mr. Rotko’s curfew may be modified by the Pretrial Services Officer.

Refrain from possessing a firearm, destructive device, or other dangerous
weapon.

Refrain from ___sany excessive use of alcohol, and any use or
unlawful possession of a narcotic drug and other controlled substances
defined in 21 U:S.C § 802 unless prescribed by a licensed medical
practitioner.

Continue or undergo medical or psychiatric treatment as needed as directed
by Mr. Rotko’s Pretrial Services Officer.

Submit to a psychiatric evaluation and treatment mental health
evaluation and treatment as directed by the Pretrial Services Office, with cost
borne by Mr. Rotko as determined by the Pretrial Services Office.

 
 

 

IK

Undergo drug testing, urinalysis testing, education, and treatment as
directed by the Pretrial Services Office with the cost borne by Mr. Rotko as
determined by the Pretrial Services Office.

Submit to any method of testing required by the Pretrial Services Office or
the Supervising Officer for determining whether Mr. Rotko is using a prohibited
substance. Such methods may be used with random frequency and include
urine testing, the wearing of a sweat patch, a remote alcohol testing system,
and/or any form of prohibited substance screening or testing. Mr. Rotko shall
be financially responsible for this program to the extent determined by the
Pretrial Services Office.

Refrain from obstructing or attempting to obstruct, adulterate, dilute or
tamper, in any fashion, with the efficiency and accuracy of any prohibited
substance testing that is required as a condition of release.

Mr. Barksdale -
Surrender passport to the-Gterk-of Gourtby- tna ich , and not apply
for or obtain a new or replacement passport, or any other travel document.
Not use any credit or credit access devices or incur any charge on credit,
unless pre-approved by the Pretrial Services Officer.

Not be involved in any financial transactions involving the use of checks and
not use any credit or credit access devices or incur any charge on credit.

Continue to abide by the Standard Terms and any Special Terms of
Supervision of Probation in the Judgment in a Criminal Case (Doc. No.
), filed in this case on

 

Continue to abide by the Standard Conditions and any Special Conditions
of Supervision in the Judgment in a Criminal Case (Doc. No. ), filed in this
case on

 

a

Participate in the electronic monitoring program under the direction of
Pretrial Services. Costs to be contributed by Mr. Rotko at the direction of
Pretrial Services.

Participate in the following home confinement program component and
abide by all of the requirements of the program which will include either
electronic monitoring or global positioning system under the direction of
Pretrial Services. Costs to be contributed by Mr. Rotko at the direction of
Pretrial Services.

Comply with the following curfew: Mr. Rotko must be in the third party
Custodian’s residence at all times except for attorney visits; medical
appointments; religious services; court appearances; court ordered

4.

 
obligations; or other activities, including employment, as pre-approved
by the Pretrial Services Officer.

Not possess or use any computer or access the internet or possess or use
any cellular telephone or other devices that have internet access
capabilities.

Pretrial Services may pre-approve Mr. Rotko’s use or access of a
computer having internet access capabilities solely for seeking
employment or employment related matters.

Submit to inspections of any computer(s) or electronic device(s) to ensure
that it does not have the capability to access the internet.

Not have any contact with minors without direct supervision of a responsible
adult.

Not enter or visit any areas or locations where children regularly
congregate, including but not limited to schools, child care facilities,
libraries, parks, playgrounds, and shopping malls.

Not have any direct or indirect contact outside the presence of counsel with
victims, witnesses or family of victims or witnesses.

Special Condition(s):

 

 

 

 

Prior to Mr. Rotko’s Release:

 

Mr. Rotko shall suggest a third party custodian and a hearing must be
conducted for the Court to find the third party custodian suitable.

___ A third party custodian hearing was held and the court is satisfied with the
third party custodian.

The Court must conduct a hearing to determine the source of collateral being
utilized in posting the bond.

v A hearing was held and the Court is satisfied that the requirements have
been met as to the source of collateral being utilized in posting the bond.

-5-

 
 

ADVICE OF PENALTIES AND SANCTIONS
TO MR. ROTKO:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate
issuance of a warrant for your arrest, a revocation of release, an order of detention, and a
prosecution for contempt of court and could result in a term of imprisonment, a fine, or both.

Federal law makes it a crime punishable by up to five years of imprisonment, and a
$250,000 fine or both to intimidate or attempt to intimidate a witness or officer of the court.
It is also a crime punishable by up to ten years of imprisonment, a $250,000 fine or both, to
tamper with a witness, or to retaliate against a witness, or to threaten or attempt to do so.

If after release, you knowingly fail to appear as required by the conditions of release,
or to surrender as ordered, you may be prosecuted for failing to appear or surrender and
punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of
fifteen years or more, you shall be fined not more than $250,000 or imprisoned for
not more than ten years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than
fifteen years, you shall be fined not more than $250,000 or imprisoned for not more
than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more
than two years, or both;

(4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more
than one year, or both.

In addition, a failure to appear may result in the forfeiture of any bond posted.

 
 

Acknowledgment of Mr. Rotko

|, Aleksandr Rotko, acknowledge that | am aware of the conditions of release. |
promise to obey all conditions of release, to appear as directed, and to surrender in the event
extradition is ordered. | am aware of the penalties and sanctions Vibes above.

Date: Januany a4, 2020 Ui]

Signature of Mr. Rotko

5 Y SUG o> Swine! La
Address

D1 [ohms FL I04-B1Y-5436
City and State Telephone

DIRECTIONS TO UNITED STATES MARSHAL
() | Mr. Rotko is ORDERED released after processing.

CA The United States Marshal is ORDERED to keep Mr. Rotko in custody until notified
by the clerk or judicial officer that Mr. Rotko has posted bond and/or complied with all
other conditions of release. Mr. Rotko shall be produced before the appropriate
judicial officer at the time and place specified, if still in custody.

Date:__\- 21-20 ie K ome:

JAMES R. KLINDT
United jStates Magistrate Judge

Copies to:

Assistant U.S. Attorney (Corsmeier)
Marcos Daniel Jiminez,Esquire
John Richard Byrne, Esquire

O. David Barksdale, Esquire

Allan F. Brooke, II, Esquire

U.S. Marshals Service

U.S. Pretrial Services

Aleksandr Rotko

Third Party Custodian(s) (if any)

 
